Exhibit 10.2 2013 Summary of Executive Cash Compensation and Award Targets Under the Annual Incentive Plan The following table sets forth the current base salaries provided for the Company’s CEO, CFO and three most highly compensated executive officers.Salary increases are determined annually in March and effective April 1, 2013: Executive Officers Current Salary Francis Malecha Rodney Underdown Gerald Bucan Keith Clark David Goadby £211,932* * Salary is denominated in pounds, so U.S. dollar equivalent may vary. Executive officers are also eligible to receive a bonus each year under the Company’s Annual Incentive Plan.The target percentages (based on percentage of salary) under this plan for the Company’s CEO, CFO and three most highly compensated executive officers are as shown in the following table. Executive Officers Target Percentage Francis Malecha 100% Rodney Underdown 55% Gerald Bucan 55% Keith Clark 55% David Goadby 50%
